     Case 3:20-cv-02269-DMS-WVG Document 14 Filed 02/05/21 PageID.77 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DARIUS CRANDLE and MINDO                          Case No.: 20-CV-2269-DMS-WVG
      SILALAHI, individually and on behalf of
12
      all others similarly situated,                    ORDER VACATING TELEPHONIC
13                                    Plaintiffs,       STATUS CONFERENCE AND
                                                        STAYING DISCOVERY
14    v.
15
      CACH, LLC; RESURGENT CAPITAL
16    SERVICES, L.P.; and DOES 1 through 5,
17                                  Defendants.
18
19         On February 4, 2021, this Court issued an Order setting a telephonic status
20   conference to February 16, 2021 at 9:00 a.m. (Doc. No. 13.) On February 5, 2021, the
21   Parties contacted this Court’s Chambers and the Court heard the Parties’ request to stay
22   discovery, as reflected in their January 27, 2021 Joint Motion to Stay Discovery (Doc. No.
23   12.) After hearing from the Parties, the Court is inclined to grant a temporary stay on
24   discovery until the parties in the related case, Shaughnessy v. LVNV Funding, LLC, et al.
25   (20-CV-1809- DMS-WVG), work to resolve their ongoing discovery disputes.
26   Accordingly, the Court hereby STAYS discovery for a period of thirty (30) days following
27   the March 9, 2021 Early Neutral Evaluation Conference (“ENE”) and Case Management
28   Conference (“CMC”) in this matter. Unless otherwise modified by a separate order of this

                                                    1
                                                                            20-CV-2269-DMS-WVG
     Case 3:20-cv-02269-DMS-WVG Document 14 Filed 02/05/21 PageID.78 Page 2 of 2



 1   Court, this temporary discovery stay shall expire on April 9, 2021. Finally, given that the
 2   need for the February 16, 2021 hearing is now obviated, the Court VACATES the February
 3   16, 2021 hearing in this matter.
 4         IT IS SO ORDERED.
 5   Dated: February 5, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                             20-CV-2269-DMS-WVG
